DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statement filed on 9/15/2020 has been entered. The 
preliminary amendment filed on 11/5/2020 has been entered. Claims 1-20 are presented for examination. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Burra et al. (Burra et al. – 2012/0125997; herein after referred to as “Burra”) in view of Bond (Bond – 2011/0138191) and Lazzouni (Lazzouni – 2013/0243266).
Regarding claim 1, Burra discloses a mobile passport comprising: 
a QR code 
among passport number, nationality, name, date of birth, sex, passport expiration date, citizenship number, and passport photo from an original passport (Burra; figures 2-3; par. 0005, 0007, 0041, 0043, 0044, claims 3 and 8 – set of identity data such as name, date of birth, passport number, details A-C can be encoded in a barcode such as a QR code); 
a photo indication portion 
a country indication portion 
a manual certification code portion 
The claim differs in calling for HASH values of the passport number, name, date of birth, country, and passport photo are encrypted. Further, the claim differs in calling for a mobile passport wherein the electronic passport can be stored in mobile device. 
However, these claimed limitations are not new. Reference to Bond is cited as evidence showing the conventionality of encrypting HASH values of stored data such as digital signal, summary data, biometric data (Bond, par. 0014, 0017, 0018, 0020, 0040; 0043 – encrypting HASH values, using hash values to calculated cryptographic key, hash function, identifier deviation mechanism, using hashes of biometric data and digital signature to generate a secure key for encrypting data from the passport).  Reference to Lazzouni is cited as an evidence showing the conventionality of storing electronic passport in mobile devices such as a smartphone, tablet, or other mobile devices (Lazzouni; par. 0032 – storing electric passport in a mobile device such as a smartphone, a tablet, or other mobile devices).
In view of Bond’s teachings, it would have been obvious to use hash values of data such as passport number, name, date of birth, country, and passport photo to generate encrypted passport data. The modification allows the hash values of identification data to be encrypted as well as storing the passport in a mobile device. These modifications are well within the skill levels and expectations of an ordinary skilled artisan in view of Bond’s teachings. 
Regarding claim 2, see the discussions regarding claim 1 in view of Burra/Bond/Lazzouni. Further, Burra/Bond/Lazzouni discloses the mobile passport of claim 1, wherein the mobile passport is converted and displayed in a display window of a smart phone or used after printed as the QR code, in which a corresponding coupon number is issued and stored therein (Burra; figures 2-3; par. 0005, 0007, 0031, 0043, 0044, claims 3 and 8 – set of identity data such as name, date of birth, passport number, details A-C can be encoded in a barcode such as a QR code; par. 0026-0032: photo, passport number, name, photo, citizenship, date of birth; Bond, par. 0014, 0017, 0018, 0020, 0040; 0043 – encrypting HASH values, using hash values to calculated cryptographic key, hash function, identifier deviation mechanism, using hashes of biometric data and digital signature to generate a secure key for encrypting data from the passport; Lazzouni; par. 0032 – storing electric passport in a mobile device such as a smartphone, a tablet, or other mobile devices).  
Allowable Subject Matter
Claim 3-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose:
i. a mobile passport generation system for generating a mobile passport of claim management server 
ii. a mobile passport generation system for generating a mobile passport of claim 1, the mobile passport generation system comprising: a mobile passport information generation unit including a passport certification unit that recognizes an original passport through a camera and checks whether extracted passport information corresponds to a passport number in a normal state by using a network communication with a government office, a mobile passport manual certification unit that generates a manual certification number corresponding to a passport number among the passport information, and a coupon issuance management unit that generates a coupon number corresponding to the passport number among the passport information; an encryption generation unit configured to include a text encryption module that encrypts text information, the manual certification number, and the coupon number among the passport information extracted through the mobile passport information generation unit, and an image encryption module that encrypts image information including the photo among the passport information extracted through the mobile passport information generation unit, and combine the information of the text encryption module and the image encryption module to convert selected information into a QR code; a mobile passport management server including a text information DB and an image information DB and storing information generated by the encryption generation unit; and a terminal that stores the QR code and the image information that are encrypted by the encryption generation unit and transmitted through a network (claim 13, claims 14 depends on claim 13).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIEN M LE/Primary Examiner, Art Unit 2876